

117 S2326 IS: Native American Child Protection Act of 2021
U.S. Senate
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2326IN THE SENATE OF THE UNITED STATESJuly 13, 2021Mr. Luján (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Indian Child Protection and Family Violence Prevention Act to reauthorize programs under that Act, and for other purposes.1.Short titleThis Act may be cited as the Native American Child Protection Act of 2021.2.Indian Child Protection and Family Violence Prevention Act Amendments(a)DefinitionsSection 403 of the Indian Child Protection and Family Violence Prevention Act (25 U.S.C. 3202) is amended—(1)by striking paragraph (3) and inserting the following:(3)child abuse includes any case in which—(A)(i)a child is dead or exhibits evidence of skin bruising, bleeding, malnutrition, failure to thrive, burns, fracture of any bone, subdural hematoma, or soft tissue swelling; and(ii)the applicable condition under clause (i) is not justifiably explained or may not be the product of an accidental occurrence; or(B)a child is subjected to sexual assault, sexual molestation, sexual exploitation, sexual contact, or prostitution;;(2)by striking paragraph (10) and inserting the following:(10)Indian tribe, Indian Tribe, tribal organization, and Tribal organization have the meanings given those terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).;(3)in paragraph (17), by striking and at the end;(4)in paragraph (18), by striking the period at the end and inserting ; and; and(5)by adding at the end the following:(19)urban Indian organization has the meaning given the term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).. (b)Indian child abuse treatment grant programSection 409 of the Indian Child Protection and Family Violence Prevention Act (25 U.S.C. 3208) is amended—(1)in subsection (a)—(A)by striking The Secretary of Health and Human Services, acting through the Service and and inserting The Service,;(B)by striking intertribal and inserting inter-tribal; and(C)by striking sexual abuse and inserting abuse or child neglect;(2)by striking subsections (b) and (c) and inserting the following:(b)Grant applications(1)In generalAny Indian Tribe or inter-tribal consortium, including an Indian Tribe or inter-tribal consortium in partnership with an urban Indian organization, may submit to the Service an application for a grant under subsection (a).(2)RequirementsAn application submitted under paragraph (1) shall—(A)be in such form as the Service may prescribe;(B)be submitted to the Service on or before a date designated by the Service; and(C)specify—(i)the nature of the program proposed by the applicant;(ii)the data and information on which the program is based;(iii)the extent to which the program plans to use or incorporate existing services available on a reservation; and(iv)the specific treatment concepts to be used under the program.(c)Culturally appropriate treatmentIn awarding grants under subsection (a), the Service shall encourage the use of culturally appropriate treatment services and programs that respond to the unique cultural values, customs, and traditions of the applicant Indian Tribes.;(3)in subsection (d)—(A)by striking such Secretary each place it appears and inserting the Service;(B)by striking , and each place it appears and inserting ; and;(C)in paragraph (1), in the matter preceding subparagraph (A), by striking Secretary of Health and Human Services and inserting Service; and(D)in paragraph (2), by striking the Secretary and inserting the Service; and(4)by striking subsection (e) and inserting the following:(e)Report(1)In generalNot later than 2 years after the date of enactment of the Native American Child Protection Act of 2021, the Service shall submit to Congress a report on grants awarded under subsection (a).(2)RequirementsThe report required under paragraph (1) shall include—(A)a description of treatment and services for which recipients of grants awarded under this section have used the grant funds; and(B)any other information that the Service may require.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $30,000,000 for each of fiscal years 2022 through 2027..(c)National Indian Child Resource and Family Services CenterSection 410 of the Indian Child Protection and Family Violence Prevention Act (25 U.S.C. 3209) is amended—(1)in the section heading—(A)by inserting National before Indian; and(B)by striking Centers and inserting Center;(2)by striking subsections (a) and (b) and inserting the following:(a)EstablishmentNot later than 1 year after the date of enactment of the Native American Child Protection Act of 2021, the Secretary shall establish a center, to be known as the National Indian Child Resource and Family Services Center (referred to in this section as the Center).;(3)by redesignating subsections (c) through (e) as subsections (b) through (d), respectively; (4)in subsection (b) (as so redesignated), by striking Each Center and all that follows through multidisciplinary team and inserting The Center shall be staffed by a team;(5)in subsection (c) (as so redesignated)—(A)in the matter preceding paragraph (1), by striking Each Center established under subsection (a) and inserting The Center;(B)in paragraph (1), by striking and inter-tribal consortia upon request and inserting inter-tribal consortia, and urban Indian organizations on request;(C)in paragraph (2), by striking Indian tribes, tribal organizations, the Bureau and the Service and inserting Indian Tribes, Tribal organizations, urban Indian organizations, the Bureau, and the Service;(D)in paragraph (3)—(i)by inserting and technical assistance after training materials; and(ii)by striking and to tribal organizations and inserting , Tribal organizations, and urban Indian organizations;(E)in paragraph (4)—(i)by inserting , State, after Federal; and(ii)by inserting and personnel of urban Indian organizations after tribal personnel; and(F)by striking paragraph (5) and inserting the following:(5)develop model intergovernmental agreements between Indian Tribes and States and other materials that provide examples of how Federal, State, and Tribal governments can develop effective relationships and provide for maximum cooperation in the furtherance of the prevention, investigation, treatment, and prosecution of incidents of family violence, child abuse, and child neglect involving Indian children and Indian families.; and(6)in subsection (d) (as so redesignated)—(A)in the subsection heading, by striking Multidisciplinary;(B)in the matter preceding paragraph (1), by striking Each multidisciplinary and all that follows through personnel and inserting The team required under subsection (b) shall include personnel; and(C)in paragraphs (1) through (3), by striking the comma each place it appears and inserting a semicolon; and(7)by striking subsections (f) through (h) and inserting the following:(e)Center advisory board(1)In generalThe Secretary shall establish an advisory board to advise and assist the Center in carrying out the activities of the Center under this section (referred to in this subsection as the advisory board).(2)Membership(A)In generalThe advisory board shall consist of 12 members appointed by the Secretary from Indian Tribes, Tribal organizations, and urban Indian organizations.(B)RequirementEach member of the advisory board shall have expertise in child abuse or child neglect. (C)No compensationA member of the advisory board shall serve without compensation, but may be reimbursed for travel and other expenses while carrying out the duties of the advisory board. (3)DutiesThe advisory board shall assist the Center with—(A)coordinating programs of the Center;(B)identifying training and technical assistance materials that may be of use to the Center; and (C)developing intergovernmental agreements relating to family violence, child abuse, and child neglect.(f)Application of Indian Self-Determination and Education Assistance Act to the Center(1)In generalThe Center shall be subject to title I of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5321 et seq.).(2)Operation of CenterThe Secretary may enter into a contract under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) for the operation of the Center with a nonprofit Indian organization governed by an Indian-controlled board of directors that has substantial experience in child abuse, child neglect, and family violence involving Indian children and Indian families.(g)ReportNot later than 2 years after the date of enactment of the Native American Child Protection Act of 2021, the Secretary, acting through the Director of the Bureau, shall submit to Congress a report on the status of the Center.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2022 through 2027..(d)Indian child protection and family violence prevention programSection 411 of the Indian Child Protection and Family Violence Prevention Act (25 U.S.C. 3210) is amended—(1)in subsection (d)—(A)in paragraph (1)—(i)in subparagraph (A), by striking child abuse and child neglect, and inserting child abuse, child neglect, or both;;(ii)in subparagraph (B), by striking , and at the end and inserting a semicolon; and(iii)by inserting after subparagraph (C) the following:(D)the development of agreements between Indian Tribes, States, or private agencies for the coordination of child abuse and child neglect prevention, investigation, and treatment services;(E)child protective services operational costs, including transportation, risk and protective factors assessments, family engagement and kinship navigator services, and relative searches, criminal background checks for prospective placements, and home studies; and(F)the development of a Tribal child protection or multidisciplinary team to assist in the prevention and investigation of child abuse and child neglect;;(B)in paragraph (2)—(i)in subparagraph (A), by striking the comma at the end and inserting in culturally appropriate ways;;(ii)in subparagraph (B), by striking the comma at the end and inserting a semicolon; and(iii)in subparagraph (C), by inserting , which may include culturally appropriate programs, after training programs;(C)in paragraph (3)—(i)in subparagraph (A)—(I)by inserting and child neglect after child abuse; and(II)by striking the comma at the end and inserting a semicolon; and(ii)in subparagraph (B)—(I)by striking cases, to the extent practicable, and inserting cases and child neglect cases; and(II)by striking , and at the end and inserting ; and;(D)in paragraph (5)—(i)in subparagraph (A), by striking the comma at the end and inserting a semicolon;(ii)in subparagraph (B), by striking , or at the end and inserting ; or; and(iii)in subparagraph (C)—(I)by striking preschool and inserting preschools; and(II)by striking college or university (within the meaning of section 2 of the Tribally Controlled Colleges and Universities Assistance Act of 1978) and inserting colleges and universities (as defined in section 2(a) of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801(a))); and (E)in paragraph (7)—(i)in the matter preceding subparagraph (A), by inserting that show promise of successfully preventing and treating cases of family violence, child abuse, and child neglect before as the Secretary; (ii)in subparagraph (A), by striking the comma at the end and inserting a semicolon;(iii)in subparagraph (B), by striking , or at the end and inserting ; or; and(iv)by striking the comma at the end of subparagraph (C) and all that follows through neglect. in the undesignated matter following that subparagraph and inserting a period; (2)by striking subsections (g) and (i);(3)by redesignating subsections (f) and (h) as subsections (e) and (g), respectively;(4)in subsection (e) (as so redesignated)—(A)in paragraph (1), by striking (1) The Secretary and inserting the following:(1)In generalThe Secretary;(B)by striking paragraph (2) and inserting the following:(2)Caseload standards; staffing requirements(A)In generalIn the development of regulations for base support funding for the programs described in paragraph (1), the Secretary, in consultation with Indian Tribes, shall develop, not later than 1 year after the date of enactment of the Native American Child Protection Act of 2021, appropriate caseload standards and staffing requirements.(B)Staffing requirementsEach level of funding assistance shall correspond to the staffing requirements established by the Secretary under subparagraph (A).;(C)in paragraph (3)—(i)by striking (3) Factors to be and all that follows through limited to— in the matter preceding subparagraph (A) and inserting the following:(3)FactorsIn the development of the base support funding formula under paragraph (1), the Secretary shall take into consideration factors including—;(ii)by indenting subparagraphs (A) through (D) appropriately; and(iii)in subparagraph (D), by striking sexual abuse and inserting abuse and child neglect, high incidence of family violence,;(D)by striking paragraph (4) and inserting the following:(4)RequirementThe formula established pursuant to this subsection shall provide funding necessary to support not less than 1 child protective services or family violence caseworker, including fringe benefits and support costs, for each Indian Tribe.; and(E)in paragraph (5)—(i)by striking (5) In any and inserting the following:(5)Insufficient fundingIn any; and(ii)by striking tribes and inserting Indian Tribes;(5)by inserting after subsection (e) (as so redesignated) the following:(f)Report(1)In generalNot later than 2 years after the date of enactment of the Native American Child Protection Act of 2021, the Secretary, acting through the Bureau, shall submit to Congress a report on the use of funds provided pursuant to this section.(2)RequirementsThe report required under paragraph (1) shall include—(A)a description of the treatments and services for which recipients of the grants have used the funds; and(B)any other information that the Secretary, acting through the Bureau, may require.; and(6)by adding at the end the following:(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $60,000,000 for each of fiscal years 2022 through 2027..(e)Technical and conforming amendments(1)Section 404(c)(2)(A) of the Indian Child Protection and Family Violence Prevention Act (25 U.S.C. 3203(c)(2)(A)) is amended by striking abuse described in section 503(3) and inserting child abuse.(2)Section 407(c) of the Indian Child Protection and Family Violence Prevention Act (25 U.S.C. 3206(c)) is amended—(A)by striking advise and inserting advice; and(B)by striking a multidisciplinary team established pursuant to section 410 and inserting the team described in section 410(b).